— In a negligence action to recover damages for personal injuries, etc., the defendant Farmingdale Union Free School District No. 22 appeals from an order of the Supreme Court, Nassau County (Collins, J.), dated July 11, 1986, which denied its motion for consolidation of the instant action with the plaintiffs’ separate action sounding in medical malpractice.
Ordered that the order is affirmed, with costs.
The appellant, which declined to commence a third-party action for contribution (see, CPLR 1007), did not move to consolidate the instant action with the plaintiffs’ medical malpractice action until this action was scheduled for trial (cf., Steuerman v Broughton, 123 AD2d 681; Inspiration Enters. v Inland Credit Corp., 54 AD2d 839, appeal dismissed 40 NY2d 1014). As a result, inter alia, of necessary proceedings before a medical malpractice panel (see, Judiciary Law § 148-a), trial of the malpractice action cannot take place for some time to come. Under the circumstances, including the prejudicial delay which would be occasioned by consolidation, we cannot say the Supreme Court abused its discretion by denying the motion. Thompson, J. P., Niehoff, Sullivan and Harwood, JJ., concur.